Before Chief Judge Decker, Judges Humphreys, Petty, Beales, Alston, Huff, Chafin, O'Brien, Russell, AtLee and Malveaux *780Upon Rehearing En Banc *44On September 11, 2018, a panel of this Court reversed the judgment of the trial court and remanded for further proceedings. See Lienau v. Commonwealth, 69 Va. App. 254, 818 S.E.2d 58 (2018). A dissenting opinion was filed in the panel decision. We subsequently granted the Commonwealth's petition for rehearing en banc , stayed the mandate of the panel decision, and reinstated the appeal on the docket of this Court. *781Upon such rehearing en banc , the stay of this Court's September 11, 2018 mandate is lifted, the judgment of the trial court is reversed, and the case is remanded to the trial court for the reasons stated in the panel's majority opinion.Judges Humphreys, Petty, Beales, Alston, Huff, Chafin, and Russell voted to reverse the judgment of the trial court and remand the case to the trial court in accordance with the majority opinion of the panel.Chief Judge Decker, Judges O'Brien, AtLee, and Malveaux voted to affirm the judgment of the trial court for the reasons stated in the dissenting opinion of the original panel decision.It is ordered that the trial court allow the court-appointed attorneys for the appellant, an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel's costs and necessary direct out-of-pocket expenses.This order shall be published and certified to the trial court.